       Case 3:19-cv-00047-CWR-LRA Document 7 Filed 01/31/19 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

KIMBERLY ALEXANDER                                                                 PLAINTIFF

vs.                                                  Civil Action No. 3:19-cv-47-CWR-LRA

VICKSBURG BATTLEFIELD HOTEL,
LLC d/b/a MOTEL 6 VICKSBURG                                                     DEFENDANT




            DEFENDANT VICKSBURG BATTLEFIELD HOTEL, LLC’S
      NON-CONFIDENTIAL MEMORANDUM IN SUPPORT OF ITS UNOPPOSED
      MOTION FOR LEAVE TO FILE SUPPLEMENTAL PLEADING UNDER SEAL


       COMES NOW, Defendant Vicksburg Battlefield Hotel, LLC d/b/a Motel 6 Vicksburg

(“Motel 6”), pursuant to Local Uniform Civil Rule 79(e)(3), by and through its undersigned

counsel of record, and files this, its Non-Confidential Memorandum in Support of Its Unopposed

Motion for Leave to File Supplemental Pleading Under Seal, and in support thereof, would show

unto the Court the following:

                             I.     RELEVANT BACKGROUND

       On January 17, 2019, Motel 6 filed its Notice of Removal removing this matter to the

United States District Court for the Southern District of Mississippi, Northern Division, citing 28

U.S.C. § 1332 as its grounds for removal. On January 24, 2019, this Court requested a

supplemental pleading from the LLC detailing its membership and residency for each member

pursuant to Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077 (5th Cir. 2008). The requested

supplemental pleading contains sensitive information – the personal home address of its
         Case 3:19-cv-00047-CWR-LRA Document 7 Filed 01/31/19 Page 2 of 4



membership. Accordingly, Motel 6 respectfully requests that it be granted leave to file its

supplemental pleading under seal.


                                  II.     LEGAL ARGUMENT

         Motel 6’s supplemental pleading contains sensitive information that should be protected

from the public’s view. Pursuant to 5 U.S.C. § 552(b)(6), “personnel and medical files are

protected from disclosure if disclosure would constitute a clearly unwarranted invasion of the

individual's personal privacy.” See 5 U.S.C. § 552(b)(6). “In order for information to be within

subsection (b)(6), the information must be personnel, medical, or similar files and a balancing of

individual privacy interests against public interest in disclosure must reveal that disclosure of the

information would constitute a clearly unwarranted invasion of personal privacy.” Miami Herald

Pub. Co. v. U.S. Small Business Administration, 670 F.2d 610 (5th Cir. 1982). “Moreover, in

applying the exemption, the court must balance the privacy interest or personal nature of

information sought against the public interest that would be served by disclosure.” Chamberlain

v. Kurtz, 589 F.2d 827 (5th Cir. 1979); See also Avondale v. N.L.R.B., 90 F.3d 955, 959 (5th Cir.

1996).

         Motel 6 is aware that “a court must use caution in exercising its direction to place records

under seal,” and that consideration of such motion must take into account the strong presumption

that court records are public and weigh that principle against any countervailing interests that

would be served by closure. United States v. Holy Land Found. For Relief and Dev., 624 F.3d

685, 686-91 (5th Cir. 2010).

         In this instant matter, Motel 6 contends that the production of its membership’s personal

home address expressly violates the membership’s rights to keep its personal information

private. The membership has provided its Registered Agent’s address via the Mississippi
       Case 3:19-cv-00047-CWR-LRA Document 7 Filed 01/31/19 Page 3 of 4



Secretary of State’s office to avoid unnecessary harassment regarding business matters at its

membership’s home address. To publicize the membership’s address, vehemently opens the

doors for unwanted visitors.

       For the purposes of Local Rule 79, Motel 6 believes there are clear and compelling

reasons to seal the supplemental pleading from public access only, with CM/ECF access

permitted to the litigants’ counsel. Additionally, Plaintiff’s counsel has consented to Motel 6’s

request to file its supplemental pleading under seal. While the information contained in the

supplemental pleading is material to this Court’s jurisdiction determination, no public interest is

served by disclosing the LLC’s membership’s home address. As such, the public and the Plaintiff

suffer no prejudice.

                                     III.    CONCLUSION

       For the foregoing reasons, Motel 6 respectfully requests that this Court will enter an order

allowing it to file its supplemental pleading under seal.

       RESPECTFULLY SUBMITTED, this the 31st day of January, 2019.

                                                      VICKSBURG BATTLEFIELD HOTEL,
                                                      LLC d/b/a MOTEL 6 VICKSBURG
                                              By:      /s/ Darryl A. Wilson
                                                      R. Jarrad Garner (MSB No. 99584)
                                                      Darryl A. Wilson (MSB No. 104902)
                                                      ADAMS AND REESE LLP
                                                      1018 Highland Colony Parkway, Suite 800
                                                      Ridgeland, Mississippi 39157
                                                      Telephone:      601-353-3234
                                                      Facsimile:      601-355-9708
                                                      jarrad.garner@arlaw.com
                                                      darryl.wilson@arlaw.com
       Case 3:19-cv-00047-CWR-LRA Document 7 Filed 01/31/19 Page 4 of 4




                                 CERTIFICATE OF SERVICE


       I hereby certify that I filed the foregoing document with the Clerk of the Court using the

ECF electronic filing system, which sent notification of such filing to all counsel of record.

       This the 31st day of January, 2019.


                                              /s/ Darryl A. Wilson
                                              Darryl A. Wilson
